         Case 1:18-cv-07091-GHW Document 12 Filed 10/09/18 Page 1 of 1



                                          Law Offices of
                           JAMES E. BAHAMONDE, P.C.
                                           2501 Jody Court
                                      North Bellmore, NY 11710
                                   Long Island Tel. (516) 783-9662
                                   New York City Tel. (646) 290-8258
                                       Fax No. (646) 435-4376
                                     James@CivilRightsNY.com

                                                                October 9, 2018

BY ECF


Hon. Gregory H. Woods
United States Courthouse
Southern District of New York
500 Pearl Street
New York, NY 10007

                               RE.    Zayas v. 569 Hudson LLC, et al.
                                      18cv7091 (GHW)(RWL)

Dear Judge Woods:

I represent the plaintiff in the above referenced action and submit this letter motion to request an
extension of time to file the status letter and proposed Case Management Plan, which are due on
October 9, 2018, and an adjournment of the initial conference scheduled for October 16, 2018.

At the present time, parties have not responded to the complaint served upon them on August 17,
2018.

In an effort to avoid moving for a default judgment, I intend to serve each defendant again at
their corporate and actual business address. Consequent, I respectfully request an extension of
time and adjournment of the initial conference, and propose submitting a status report to the
court on November 15, 2018.

Thank you very much for your consideration and are available to address any questions the court
may have.


                                               Respectfully Submitted,

                                               /s/ James E. Bahamonde

                                               James E. Bahamonde, Esq.
